1

2

3

4

5

6

7

8                                    UNITED STATES DISTRICT COURT

9                                   EASTERN DISTRICT OF CALIFORNIA

10

11    MARIA SANTIAGO,                                         No. 2:17-cv-02350-MCE-AC
12                         Plaintiff,
13            v.                                              ORDER
14    CHIPOTLE SERVICES, LLC,
15                         Defendant.
16

17           By way of this action, Plaintiff Maria Santiago (“Maria”) seeks to recover for

18   injuries sustained when she was terminated from her employment with Defendant

19   Chipotle Services, LLC, (“Defendant”) after purportedly requesting accommodations for

20   her alleged physical disability.1 Presently before the Court is Defendant’s Motion for

21   Summary Judgment (ECF No. 16) by which it argues that primarily that: (1) “Plaintiff’s

22   Disability Discrimination, Failure to Accommodate, Failure to Engage in the Interactive

23   Process, and Wrongful Termination Claims Fail because Plaintiff was not disabled”; and

24   (2) her retaliation and intentional infliction of emotional distress (“IIED”) claims and her

25   request for punitive damages, fail as a matter of law. Def.’s Mot., ECF Nos. 16-2, at 10,

26
               1 Given this Court’s disproportionately high case load, and in the interest of conserving judicial
27   resources and expediting a decision in this case, the Court will not recount details with which the parties
     are intimately familiar. To be clear, the Court has considered all evidence and arguments in the record,
28   but it limits its written decision to only that which is necessary to resolve the parties’ instant arguments.
                                                             1
1    12, 16, 18. For the following reasons, that Motion is GRANTED in part and DENIED in

2    part.2

3             The Federal Rules of Civil Procedure provide for summary judgment when “the

4    movant shows that there is no genuine dispute as to any material fact and the movant is

5    entitled to judgment as a matter of law.” Fed. R. Civ. P. 56(a); see also Celotex Corp. v.

6    Catrett, 477 U.S. 317, 322 (1986). One of the principal purposes of Rule 56 is to

7    dispose of factually unsupported claims or defenses. Celotex, 477 U.S. at 325.

8             Rule 56 also allows a court to grant summary judgment on part of a claim or

9    defense, known as partial summary judgment. See Fed. R. Civ. P. 56(a) (“A party may

10   move for summary judgment, identifying each claim or defense—or the part of each

11   claim or defense—on which summary judgment is sought.”); see also Allstate Ins. Co. v.

12   Madan, 889 F. Supp. 374, 378-79 (C.D. Cal. 1995). The standard that applies to a

13   motion for partial summary judgment is the same as that which applies to a motion for

14   summary judgment. See Fed. R. Civ. P. 56(a); State of Cal. ex rel. Cal. Dep’t of Toxic

15   Substances Control v. Campbell, 138 F.3d 772, 780 (9th Cir. 1998) (applying summary

16   judgment standard to motion for summary adjudication).

17            In a summary judgment motion, the moving party always bears the initial

18   responsibility of informing the court of the basis for the motion and identifying the

19   portions in the record “which it believes demonstrate the absence of a genuine issue of

20   material fact.” Celotex, 477 U.S. at 323. If the moving party meets its initial
21   responsibility, the burden then shifts to the opposing party to establish that a genuine

22   issue as to any material fact actually does exist. Matsushita Elec. Indus. Co. v. Zenith

23   Radio Corp., 475 U.S. 574, 586-87 (1986); First Nat’l Bank v. Cities Serv. Co., 391 U.S.

24   253, 288-89 (1968).

25            In attempting to establish the existence or non-existence of a genuine factual

26   dispute, the party must support its assertion by “citing to particular parts of materials in
27
             2 Because oral argument would not have been of material assistance, the Court ordered this
28   matter submitted on the briefs. See E.D. Cal. Local R. 230(g).
                                                         2
1    the record, including depositions, documents, electronically stored information,

2    affidavits[,] or declarations . . . or other materials; or showing that the materials cited do

3    not establish the absence or presence of a genuine dispute, or that an adverse party

4    cannot produce admissible evidence to support the fact.” Fed. R. Civ. P. 56(c)(1). The

5    opposing party must demonstrate that the fact in contention is material, i.e., a fact that

6    might affect the outcome of the suit under the governing law. Anderson v. Liberty Lobby,

7    Inc., 477 U.S. 242, 248, 251-52 (1986); Owens v. Local No. 169, Assoc. of W. Pulp and

8    Paper Workers, 971 F.2d 347, 355 (9th Cir. 1987). The opposing party must also

9    demonstrate that the dispute about a material fact “is ‘genuine,’ that is, if the evidence is

10   such that a reasonable jury could return a verdict for the nonmoving party.” Anderson,

11   477 U.S. at 248. In other words, the judge needs to answer the preliminary question

12   before the evidence is left to the jury of “not whether there is literally no evidence, but

13   whether there is any upon which a jury could properly proceed to find a verdict for the

14   party producing it, upon whom the onus of proof is imposed.” Anderson, 477 U.S. at 251

15   (quoting Improvement Co. v. Munson, 81 U.S. 442, 448 (1871)) (emphasis in original).

16   As the Supreme Court explained, “[w]hen the moving party has carried its burden under

17   Rule [56(a)], its opponent must do more than simply show that there is some

18   metaphysical doubt as to the material facts.” Matsushita, 475 U.S. at 586. Therefore,

19   “[w]here the record taken as a whole could not lead a rational trier of fact to find for the

20   nonmoving party, there is no ‘genuine issue for trial.’” Id. at 587.
21          In resolving a summary judgment motion, the evidence of the opposing party is to

22   be believed, and all reasonable inferences that may be drawn from the facts placed

23   before the court must be drawn in favor of the opposing party. Anderson, 477 U.S. at

24   255. Nevertheless, inferences are not drawn out of the air, and it is the opposing party’s

25   obligation to produce a factual predicate from which the inference may be drawn.

26   Richards v. Nielsen Freight Lines, 602 F. Supp. 1224, 1244-45 (E.D. Cal. 1985), aff’d,
27   810 F.2d 898 (9th Cir. 1987).

28   ///
                                                     3
1            A variety of factual disputes preclude entry of judgment in Defendant’s favor on

2    the bulk of the arguments before the Court.3 The most fundamental example is that the

3    record is far from clear that Plaintiff was not disabled at the time she sought

4    accommodations from her immediate supervisor, Lafonda Mitev (“Mitev”). While Plaintiff

5    had previously suffered a work-related injury and been released to return to work with no

6    restrictions, she had repeatedly reported to Mitev a return of her pain, which it could be

7    inferred derived from her prior injury. There is no evidence in the record that Mitev or

8    any other of Defendant’s leadership employees requested medical corroboration of

9    Plaintiff’s injury, and she was fired relatively shortly thereafter. Plaintiff was then seen by

10   a physician who opined that she could lift no more than ten pounds and that she was

11   required to take a ten-minute break every hour. A jury could thus conclude that Plaintiff

12   suffered from a disability sufficient to support her claims.4

13           Defendant’s punitive damages arguments also fail. Defendant contends that it

14   cannot be liable for Mitev’s actions because it has not been shown that she was

15   Defendant’s officer, director, or managing agent. See Cal. Civ. Code § 3294(b). That

16   argument ignores evidence that Mitev’s termination decision was purportedly approved

17   by Mitev’s superior, Patrick O’Ryan. Defendant has not offered any evidence regarding

18   Mr. O’Ryan’s role in Defendant’s hierarchy, and thus questions remain for the jury as to

19   whether his conduct can be attributed to Defendant for purposes of punitive damages.

20   ///
21   ///

22   ///

23          3 Plaintiff concedes that she is no longer pursuing a retaliation claim under California Labor Code

24   132a and she failed to provide evidence supporting her IIED claim. Accordingly, Defendant’s Motion is
     GRANTED as to both of those causes of action.
25           4   Since the facts do not support entry of judgment as a matter of law, the Court need not rule on
     Plaintiff’s objections to Defendant’s evidence. That said, the Court notes that medical records, among
26   other documents, are not properly authenticated by counsel simply because they were offered at a
     deposition. At the very least, the Court would expect to see, if not a declaration from an author of a
27   particular record, a citation to the portions of the deposition testimony where the particular records were
     actually authenticated. Nor can counsel authenticate or provide the foundation for Defendant’s business
28   records. Absent such evidence, Defendant’s substantive arguments would fail in any event.
                                                            4
1    Accordingly, for all of the reasons just stated, Defendant’s Motion for Summary

2    Judgment (ECF No. 16) is GRANTED in part and DENIED in part.

3          IT IS SO ORDERED.

4    Dated: February 18, 2020

5

6

7

8

9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                 5
